UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 AMERICAN OVERSIGHT,

                        Plaintiff,
                                                          Civil Action No. 17-1267 (BAH)
                        v.
                                                          Chief Judge Beryl A. Howell
 U.S. GENERAL SERVICES
 ADMINISTRATION,

                        Defendant.

                                     MEMORANDUM OPINION

       The plaintiff, American Oversight (“AO”), a “nonpartisan organization committed to the

promotion of transparency in government,” Compl. ¶ 5, ECF No. 1, challenges the response of

the General Services Administration (“GSA”), to a request for, inter alia, records reflecting

communications between GSA and any member of the presidential transition team (“PTT”) for

then-president-elect Donald Trump, id. ¶ 19, which request was submitted pursuant to the

Freedom of Information Act (“FOIA”), 5 U.S.C. § 552. The parties have now cross-moved for

summary judgment. Def.’s Mot. Summ. J. (“Def.’s Mot.”), ECF No. 12; Pl.’s Cross-Mot.

Summ. J. & Opp’n Def.’s Mot. (“Pl.’s Cross-Mot.”), ECF No. 14. For the reasons set forth

below, summary judgment is granted to the plaintiff with respect to GSA’s failure to produce

non-exempt attachments to responsive emails, GSA’s withholding, under Exemption 5, of

information shared with the PTT or other non-federal agency entities, and GSA’s withholdings

under FOIA’s Exemption 6, and the parties’ cross-motions for summary judgment are denied,

without prejudice, with respect to the sufficiency of GSA’s search and GSA’s withholdings

under FOIA’s Exemption 5.




                                                1
I.       BACKGROUND

         In 2013, GSA entered into a contract with the Trump Organization to develop and lease

the Old Post Office building in Washington, D.C., as Trump International Hotel. Compl. ¶¶ 7–8.

The lease stipulated that “[n]o . . . elected official of the Government of the United States . . .

shall be admitted to any share or part of this Lease, or to any benefit that may arise therefrom,”

id. ¶ 9, which provision raised concerns from “[e]thics experts and members of Congress …

regarding the propriety of President Trump’s continued financial interest in the Trump

International Hotel,” id. ¶ 10. Prompted by these concerns, the plaintiff, filed several FOIA

requests for records related to GSA’s lease of the Old Post Office building and contacts between

GSA and the PTT, id. ¶¶ 15, 19, 23, including the FOIA request, dated April 5, 2017, at issue in

this case for “[a]ll records reflecting communications (including emails, telephone call logs,

calendar entries, meeting agendas, or any other records reflecting communications) between

GSA and any member of the Trump transition team” from November 8, 2016 through January

20, 2017, that is, from the 2016 election through President Trump’s inauguration, id. ¶ 19.1

GSA’s “initial search . . . returned over 61,000 documents,” Def.’s Statement of Material Facts

As To Which There Is No Genuine Issue (“Def.’s SMF”) ¶ 5, ECF No. 12 at 3–6 (citing Suppl.

Decl. of Travis Lewis, GSA’s Director of the FOIA and Records Manager Division (“Lewis

Decl.”) ¶ 9, ECF No. 13, replacing earlier version of declaration, id. at 1 n.1), or “over 100,000

emails,” Def.’s Mot., Ex. D at 6, Email from GSA’s Duane Smith to AO’s Cerissa Cafasso (July

24, 2017), ECF No. 12-5.



1
           The complaint originally challenged GSA’s response to two additional FOIA requests submitted by the
plaintiff, but the parties have resolved any dispute regarding those requests. See Third Joint Status Report ¶¶ 1–3,
ECF No. 10. In addition, after summary judgment briefing had commenced, GSA produced to the plaintiff an
unredacted copy of a Memorandum of Understanding provided by the PTT to GSA, thereby resolving that part of
the parties’ dispute. See Def.’s Reply Supp. Def.’s Mot. & Opp’n Pl.’s Cross-Mot (“Def.’s Opp’n”) at 8, ECF No.
24.

                                                          2
        In light of the significant number of potentially responsive documents, the parties

conferred about the scope of the FOIA request, and on July 26, 2017, nearly one month after the

plaintiff initiated the instant case, the plaintiff narrowed the scope by providing GSA with search

terms and locations to be searched and specifying the names of individuals who potentially had

responsive records. Def.’s SMF ¶ 5 (citing Lewis Decl. ¶ 9); Pl.’s Statement of Material Facts as

to Which There is No Genuine Issue (“Pl.’s SMF”) at 2 ¶ 5, ECF No. 14-4. Specifically, the

plaintiff described as “correct” GSA’s search scope as covering “all records reflecting

communications,” including “emails, telephone call logs, calendar entries, meeting agendas, or

any other records reflecting communications between GSA and Casey Coleman, Charles James,

Robert Mackichan, Richard Milone, George Nesterczuk, Kurt Stout, Robert Tompkins, Donald

Williams (the GSA landing team for the Trump Administration).”2 Def.’s Mot., Ex. D at 1,

Email from AO’s Cerissa Cafasso to GSA’s Duane Smith (July 26, 2017). GSA acknowledged

that these eight named individuals were “listed on the greatagain.gov [s]ite” of the PTT, and “are

those who were the members of the Agency Transition team in its entirety.” Id., Email from

GSA’s Duane Smith to AO’s Cerissa Cafasso (July 26, 2017). In addition, GSA agreed to search

for “all records reflecting communications (including emails, telephone call logs, calendar

entries, meeting agendas, or any other records reflecting communications) between any member

of the Trump transition team and” an enumerated list of twenty-two GSA employees “that

contain any of the following [nine] terms: OPO, Post Office, Hotel, Trump International, THI,

Ivanka, 1100 Penn, 1100 Pennsylvania, or Lease.” Id. Ultimately, however, GSA apparently




2
         GSA searched only for the full names of these PTT members, without including any name variation, Lewis
Decl. ¶ 10, but the plaintiff raises no issue with the search terms, see Pl.’s Mem Supp. Pl.’s Cross-Mot & Opp’n
Def.’s Mot. (“Pl.’s Opp’n”), ECF No. 14-1; Pl.’s Reply Supp. Pl.’s Cross-Mot. (“Pl.’s Reply”), ECF No. 28.

                                                       3
searched for only seven terms, combining “Post Office” and “Hotel” into “Post Office Hotel,”

and did not search for “Ivanka” at all. Lewis Decl. ¶ 10.3

         After obtaining the plaintiff’s clarified parameters, GSA’s Office of the Chief

Information Officer (“OCIO”) then conducted a search following GSA’s “practice” for requests

containing “the word ‘communication(s)’” by “search[ing] each employee’s emails, calendar

logs and shared drive files for responsive records by using the key words searches and dates as

requested by the requester.” Id. ¶ 11. GSA’s records retention policy requires “all agency

employee communications” to be “stored via email /or on the shared drive.” Id.

         GSA’s searches of “emails, calendar logs and shared drive files,” id., identified 3,925

pages, of which GSA’s Director of FOIA and Records Management Division determined only

3,730 pages were actually responsive to the plaintiff’s request, Def.’s SMF ¶ 11 (citing Lewis

Decl. ¶ 12), with the remaining 195 pages consisting of nonresponsive “news articles and fliers,”

Lewis Decl. ¶ 12. GSA produced those 3,730 pages to the plaintiff on September 1, 2017, with

redactions “pursuant to FOIA Exemptions 4, 5, and 6.” Def.’s SMF ¶ 12 (citing Lewis Decl. ¶

13); see also Def.’s Mot., Ex. F, Letter from GSA’s Travis Lewis to AO’s Austin Evers (Sept. 1,

2017), ECF No. 12-7. Despite the extensive redactions, which the plaintiff characterizes as

appearing on “at least 3,721” of the produced pages, Pl.’s Mem Supp. Pl.’s Cross-Mot & Opp’n

Def.’s Mot. (“Pl.’s Opp’n”) at 1, ECF No. 14-1, GSA originally provided a two-page Vaughn

Index, see Def.’s Mot, Ex. A, Vaughn Index, ECF No. 12-2. After the plaintiff challenged the

sufficiency of the original index, GSA provided a lengthier Corrected Revised Vaughn Index

(“Revised Vaughn”), ECF No. 27-1.




3
        Again, the plaintiff raises no issue about the modification of the nine agreed-upon search terms. See Pl.’s
Opp’n; Pl.’s Reply.

                                                         4
        At this point, the plaintiff has withdrawn any challenge to withholdings under Exemption

4, see Pl.’s Reply Supp. Pl.’s Cross-Mot. (“Pl.’s Reply”) at 1 n.1, ECF No. 28, and GSA has

“withdrawn all withholdings based on the deliberative process privilege and the attorney work-

product doctrine,” and “relies exclusively on the attorney-client privilege” under Exemption 5,

Def.’s Reply Supp. Def.’s Mot. & Opp’n Pl.’s Cross-Mot (“Def.’s Opp’n”) at 9, ECF No. 24.

Specifically, GSA relies on the attorney-client privilege and Exemption 5 to withhold material on

pages 1–80, 129–70, 171–683, 703–2034—or nearly 2,000 pages of the responsive

“[c]ommunications between GSA and the Presidential Transition Team”—explaining that the

material reflects “[p]ortions of internal communications sent by GSA attorneys to GSA

employees providing legal opinions and guidance based on questions and information provided

by GSA employees.” Revised Vaughn at 1, 4–6. After GSA’s briefing was complete, GSA

produced five pages with material previously withheld under Exemption 5. Pl.’s Reply Supp.

Pl.’s Cross-Mot., Attach. 1, Second Decl. of Cerissa Cafasso, Attorney, AO (Feb. 20, 2018)

(“Second Cafasso Decl.”) ¶ 6, ECF No. 28-1. The plaintiff notes, however, that twenty-nine of

GSA’s Exemption 5 redactions remain without explanation in the Revised Vaughn Index. Id. ¶¶

16–17.4

        GSA has also withheld, under Exemption 6, the “names and contact information for non-

federal employees,” based on the agency’s “determin[ation] that any public interest in the release

of the names of private individuals here was not outweighed by the disclosure of that

information.” Revised Vaughn at 1–10. In response to the Court’s inquiry about this

justification for Exemption 6 withholdings, in light of the fact that PTT members’ names were

made publicly available on a PTT website, see Minute Order (Apr. 9, 2018), GSA submitted a


4
         Any future Vaughn Index submitted by GSA in this case is required to provide more clarity on the extent
and precise page of any redacted material to explain fully and clearly any withholding.

                                                        5
supplemental affidavit clarifying that the PTT members’ names were redacted simply because

they were not federal employees, Second Decl. of Travis Lewis, GSA’s Director of the FOIA

and Records Manager Division (“Second Lewis Decl.”) (Apr. 11, 2018) ¶ 4, ECF No. 29-1.

       After GSA was granted six extensions to complete its briefing, see GSA’s motions for

time extensions, ECF Nos. 16–23, the parties’ cross-motions for summary judgment are now ripe

for review.

II.    LEGAL STANDARD

       Federal Rule of Civil Procedure 56 provides that summary judgment shall be granted “if

the movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a). “In FOIA cases, ‘summary

judgment may be granted on the basis of agency affidavits if they contain reasonable specificity

of detail rather than merely conclusory statements, and if they are not called into question by

contradictory evidence in the record or by evidence of agency bad faith.’” Judicial Watch, Inc.

v. U.S. Secret Serv., 726 F.3d 208, 215 (D.C. Cir. 2013) (quoting Consumer Fed’n of Am. v. U.S.

Dep’t of Agric., 455 F.3d 283, 287 (D.C. Cir. 2006)) (alteration adopted); see also Students

Against Genocide v. U.S. Dep’t of State, 257 F.3d 828, 833 (D.C. Cir. 2001) (“[A]n agency is

entitled to summary judgment if no material facts are in dispute and if it demonstrates ‘that each

document that falls within the class requested either has been produced or is wholly exempt from

the Act’s inspection requirements.’” (quoting Goland v. CIA, 607 F.2d 339, 352 (D.C. Cir. 1978)

(alteration adopted))). Indeed, the D.C. Circuit has observed that “the vast majority of FOIA

cases can be resolved on summary judgment.” Brayton v. Office of the U.S. Trade Rep., 641

F.3d 521, 527 (D.C. Cir. 2011).




                                                 6
       The FOIA was enacted “to promote the ‘broad disclosure of Government records’ by

generally requiring federal agencies to make their records available to the public on request.”

DiBacco v. U.S. Army, 795 F.3d 178, 183 (D.C. Cir. 2015) (quoting U.S. Dep’t of Justice v.

Julian, 486 U.S. 1, 8 (1988)). Reflecting the necessary balance between the public’s interest in

governmental transparency and “legitimate governmental and private interests that could be

harmed by release of certain types of information,” United Techs. Corp. v. U.S. Dep’t of

Def., 601 F.3d 557, 559 (D.C. Cir. 2010) (quoting Critical Mass Energy Project v. Nuclear

Regulatory Comm’n, 975 F.2d 871, 872 (D.C. Cir. 1992) (en banc) (alterations omitted)), the

FOIA contains nine exemptions, set forth in 5 U.S.C. § 552(b), which “are explicitly made

exclusive and must be narrowly construed,” Milner v. U.S. Dep’t of Navy, 562 U.S. 562, 565

(2011) (internal quotation marks and citations omitted); see also Murphy v. Exec. Office for U.S.

Attys., 789 F.3d 204, 206 (D.C. Cir. 2015); Citizens for Responsibility & Ethics in Wash. v. U.S.

Dep’t of Justice (“CREW”), 746 F.3d 1082, 1088 (D.C. Cir. 2014); Pub. Citizen, Inc. v. Office of

Mgmt. & Budget, 598 F.3d 865, 869 (D.C. Cir. 2010). “[T]hese limited exemptions do not

obscure the basic policy that disclosure, not secrecy, is the dominant objective of the Act.”

Dep’t of Air Force v. Rose, 425 U.S. 352, 361 (1976).

       The FOIA authorizes federal courts to “enjoin the agency from withholding agency

records and to order the production of any agency records improperly withheld from the

complainant.” 5 U.S.C. § 552(a)(4)(B). District courts must “determine de novo whether non-

disclosure was permissible.” Elec. Privacy Info. Ctr. v. U.S. Dep’t of Homeland Sec., 777 F.3d

518, 522 (D.C. Cir. 2015). When the sufficiency of “the release of information under the FOIA”

is challenged, “‘the agency has the burden of showing that requested information comes within a

FOIA exemption.’” Pub. Citizen Health Research Grp. v. Food & Drug Admin., 185 F.3d 898,



                                                 7
904 (D.C. Cir. 1999) (quoting Niagara Mohawk Power Corp. v. U.S. Dep’t of Energy, 169 F.3d

16, 18 (D.C. Cir. 1999)); see also U.S. Dep’t of Justice v. Landano, 508 U.S. 165, 171 (1993)

(noting that “[t]he Government bears the burden of establishing that the exemption applies”);

Fed. Open Mkt. Comm. of Fed. Reserve Sys. v. Merrill, 443 U.S. 340, 352 (1979) (finding that

the agency invoking an exemption bears the burden “to establish that the requested information

is exempt”); Elec. Frontier Found. v. U.S. Dep’t of Justice, 739 F.3d 1, 7 (D.C. Cir. 2014). This

burden does not shift even when the requester files a cross-motion for summary judgment

because “the Government ‘ultimately [has] the onus of proving that the [documents] are exempt

from disclosure,’” while the “burden upon the requester is merely ‘to establish the absence of

material factual issues before a summary disposition of the case could permissibly occur.’” Pub.

Citizen Health Research Grp., 185 F.3d at 904–05 (quoting Nat’l Ass’n of Gov’t Emps. v.

Campbell, 593 F.2d 1023, 1027 (D.C. Cir. 1978)) (alterations in original).

       An agency may carry its burden of showing an exemption was properly invoked by

submitting sufficiently detailed affidavits or declarations, a Vaughn index of the withheld

documents, or both, to demonstrate that the government has analyzed carefully any material

withheld and provided sufficient information as to the applicability of an exemption to enable the

adversary system to operate. See Judicial Watch, Inc., 726 F.3d at 215 (“In FOIA cases,

‘summary judgment may be granted on the basis of agency affidavits if they contain reasonable

specificity of detail rather than merely conclusory statements, and if they are not called into

question by contradictory evidence in the record or by evidence of agency bad faith.’” (quoting

Consumer Fed’n of Am., 455 F.3d at 287) (alteration adopted)); CREW, 746 F.3d at 1088 (noting

that an agency’s burden is sustained by submitting an affidavit that “describe[s] the justifications

for nondisclosure with reasonably specific detail, demonstrate[s] that the information withheld



                                                 8
logically falls within the claimed exemption, and [is] not controverted by either contrary

evidence in the record nor by evidence of agency bad faith” (quoting Larson v. U.S. Dep’t of

State, 565 F.3d 857, 862 (D.C. Cir. 2009))); Oglesby v. U.S. Dep’t of Army, 79 F.3d 1172, 1176

(D.C. Cir. 1996) (instructing that an agency’s description “should reveal as much detail as

possible as to the nature of the document, without actually disclosing information that deserves

protection[,] . . . [which] serves the purpose of providing the requestor with a realistic

opportunity to challenge the agency’s decision.” (internal citation omitted)). While “an agency’s

task is not herculean” it must “‘describe the justifications for nondisclosure with reasonably

specific detail’ and ‘demonstrate that the information withheld logically falls within the claimed

exemption.’” Murphy, 789 F.3d at 209 (quoting Larson, 565 F.3d at 862). “Ultimately, an

agency’s justification for invoking a FOIA exemption is sufficient if it appears ‘logical’ or

‘plausible.’” Judicial Watch, Inc. v. U.S. Dep’t of Def., 715 F.3d 937, 941 (D.C. Cir. 2013)

(quoting ACLU v. U.S. Dep’t of Def., 628 F.3d 612, 619 (D.C. Cir. 2011)); Larson, 565 F.3d at

862 (quoting Wolf v. CIA, 473 F.3d 370, 374–75 (D.C. Cir. 2007)).

III.   DISCUSSION

       The plaintiff challenges three aspects of GSA’s response to the FOIA request at issue: (1)

the adequacy of GSA’s search, Pl.’s Opp’n at 6; Pl.’s Reply at 1–3, ECF No. 28; (2) GSA’s

failure to produce “attachments to emails exchanged between GSA and the” PTT, Pl.’s Reply at

3; Pl.’s Opp’n at 8–9; and (3) the sufficiency of GSA’s explanations for redactions under

Exemption 5 and Exemption 6, Pl.’s Opp’n at 17–29; Pl.’s Reply at 6–14. These issues are

addressed seriatim.




                                                  9
        A.      GSA’S SEARCH WAS INADEQUATE

        GSA conferred with the plaintiff and advised via email on July 26, 2017, that the agency

would search for “all records reflecting communications (including emails, telephone call logs,

calendar entries, meeting agendas, or any other records reflecting communications)” between

GSA and eight identified PTT members as well as for certain search terms. Def.’s Mot., Ex. D at

1, Email from GSA’s Duane Smith to AO’s Cerissa Cafasso (July 26, 2017). Contrary to GSA’s

assurance, however, the plaintiff contends that GSA failed to search “telephone call logs,

calendar entries, stand-alone electronic records (i.e., records that were created electronically but

never emailed), or paper records,” and further that “GSA has systems of records that potentially

contain responsive records, and yet the agency has entered no evidence that it searched those

systems or an adequate alternative.” Pl.’s Reply at 2. GSA does not dispute that no search was

conducted of call logs, meeting agendas, or paper records, but apparently contends that a search

for these forms of records “goes far beyond what is required by the FOIA,” Def.’s Opp’n at 3,

and that the search performed was “reasonably tailored” to the request “based on its knowledge

of its [own] practices,” id. at 4.

        At the outset, GSA provides conflicting information regarding whether calendar entries

were searched. The agency affidavit states that, in searches of the type performed in this case,

“calendar logs” are searched. Lewis Decl. ¶ 11; see also Def.’s Mem. Supp. Def.’s Mot. (“Def.’s

Mem.”) at 5, ECF No. 12 at 7 (“When conducting a search for documents responsive to a FOIA

request, the OCIO searches each employee’s emails, calendar logs, and shared drive files for

responsive records.”). Nevertheless, while records of emailed calendar invitations were

produced, no actual calendar entries or logs were reflected in GSA’s production. Thus, based on

this record, the plaintiff raises the reasonable suspicion “that the agency almost certainly did not

actually search calendars.” Pl.’s Opp’n at 7. GSA has been silent in explaining the presence of
                                                 10
calendar invitation emails in its production, without concomitant calendar entries or logs, despite

the agency’s promise to search for and produce responsive, non-exempt calendar logs. See

Def.’s Opp’n at 4. In light of the “well defined requests and positive indications of overlooked

materials,” Aguiar v. DEA, 865 F.3d 730, 739 (D.C. Cir. 2017) (quoting DiBacco v. U.S. Army,

795 F.3d 178, 188 (D.C. Cir. 2015) (quoting Valencia-Lucena v. U.S. Coast Guard, 180 F.3d

321, 326 (D.C. Cir. 1999))), the GSA’s silence about the lack of calendar logs fails to assure the

Court on summary judgment that the search was reasonable. GSA is directed either to search

calendar entries or, if such a search was already performed, to clarify the method and scope of

such a search, as well as any withholdings of calendar entries.

       With respect to the other forms of records sought by the plaintiff, “[a]gencies have ‘a

duty to construe a FOIA request liberally.’” People for the Ethical Treatment of Animals v. Nat’l

Institutes of Health, Dep’t of Health & Human Servs. (“PETA”), 745 F.3d 535, 540 (D.C. Cir.

2014) (quoting Nation Magazine, Washington Bureau v. U.S. Customs Serv., 71 F.3d 885, 890

(D.C. Cir. 1995)). At the same time, agencies “are not required to . . . perform searches which

are not compatible with their own document retrieval systems,” Assassination Archives &

Research Ctr., Inc. v. CIA, 720 F. Supp. 217, 219 (D.D.C. 1989), aff’d, No. 89-5414, 1990 U.S.

App. LEXIS 27799 (D.C. Cir. Aug. 13, 1990), and they “need not respond to overly broad and

unreasonably burdensome requests,” Judicial Watch, Inc. v. U.S. Dep’t of State, 681 F. App’x 2,

4 (D.C. Cir. 2017) (citing Am. Fed’n of Gov’t Emps. v. U.S. Dep’t of Commerce, 907 F.2d 203,

208–09 (D.C. Cir. 1990)); see also Anderson v. U.S. Dep’t of State, 661 F. Supp. 2d 6, 12 n.3

(D.D.C. 2009) (an agency does not have to “honor a FOIA request that requires it to conduct an

unduly burdensome search” (quoting Pub. Citizen, Inc. v. U.S. Dep’t of Ed., 292 F.Supp.2d 1, 6

(D.D.C. 2003))). When confronted with a challenge to the adequacy of a search, “an ‘agency



                                                11
must show that it made a good faith effort to conduct a search for the requested records, using

methods which can be reasonably expected to produce the information requested,’ which it can

do by submitting ‘[a] reasonably detailed affidavit, setting forth the search terms and the type of

search performed, and averring that all files likely to contain responsive materials (if such

records exist) were searched.’” Reporters Comm. for Freedom of Press v. FBI, 877 F.3d 399,

402 (D.C. Cir. 2017) (quoting Oglesby, 920 F.2d at 68) (alteration in original).

       GSA’s description of the search performed falls short of meeting the applicable standard

for justifying the scope and method of the search. See id. GSA explains that, when processing a

FOIA “request which includes the word ‘communication(s)’ /or any derivative thereof,” the

GSA’s FOIA Office directs the OCIO to search for responsive records in “each employee’s

emails, calendar logs and shared drive files.” Lewis Decl. ¶ 11. GSA further explains that “[i]t

is GSA policy via its record retention policy that all agency employee communications and

documents are stored via email /or on the shared drive,” id., as a justification for limiting the

search conducted for records reflecting communications to those two locations (i.e., email and

shared drive). In other words, when a request seeks “communications,” the GSA reads no

further and searches “emails, calendar logs and shared drive files” as a default, Lewis Decl. ¶ 11,

irrespective of the specifics of a request. In this case, the plaintiff expressly sought “telephone

call logs,” Def.’s SMF ¶ 1, and “all records reflecting communications,” id., which includes

“stand-alone electronic records,” and “paper records,” Pl.’s Reply at 2, but GSA has not

explained whether or how such records were searched for the requested communications. The

agency affidavit notes as an afterthought that “our search for responsive records included

calendar dates and paper records as well,” Lewis Decl. ¶ 28, but is silent as to how that search




                                                 12
was conducted, and whether any responsive records were found, and GSA’s briefs do not even

mention that point.

       In other words, GSA performed a search using its default methodology for requests

seeking “communications,” but fails to take account of the specific aspects of the plaintiff’s

request that may warrant a broader search. Consequently, the agency does not adequately

demonstrate “that all files likely to contain responsive materials (if such records exist) were

searched,” Reporters Comm. for Freedom of Press, 877 F.3d at 402 (quoting Oglesby, 920 F.2d

at 68), or that a search other than its default practice would be “unreasonably burdensome,”

Judicial Watch, Inc., 681 F. App’x at 4; see also, e.g., Leopold v. U.S. Dep’t of Justice, No. CV

16-1827, 2018 WL 1384124, at *7 (D.D.C. Mar. 19, 2018) (upholding the sufficiency of the

FBI’s search where the FBI explained the plaintiff’s “request for non-investigative records is so

broad and non-specific that it is beyond the FBI’s ‘technical capability’”), or “not compatible

with [its] document retrieval systems,” Assassination Archives & Research Ctr., 720 F. Supp. at

219.

       Accordingly, the parties’ cross-motions for summary judgment as to the sufficiency of

GSA’s search are denied, and GSA is directed either to conduct a search for responsive records,

including telephone and calendar logs and paper records, consistent with the request, or explain

why the scope of the search performed by the agency was reasonably designed and “calculated to

uncover all relevant documents.” Aguiar v. DEA, 865 F.3d at 738 (quoting Morley v. CIA, 508

F.3d 1108, 1114 (D.C. Cir. 2007)).

       B.      GSA IMPROPERLY WITHHELD EMAIL ATTACHMENTS

       GSA’s production of responsive emails “failed to include or claim any exemptions with

respect to multiple attachments to email communications identified as responsive” to the

plaintiff’s FOIA request that expressly demanded “[a]ll records reflecting communications
                                                 13
(including emails . . . or any other records reflecting communications).” Pl.’s Opp’n at 7–8.

GSA concedes that “attachments . . . to other responsive documents” were not produced and

justifies the withholding of these attachments due to the agency’s interpretation of the plaintiff’s

request as “not seek[ing] attachments.” Def.’s Opp’n at 5. GSA is just wrong.

       While the FOIA request does not explicitly refer to attachments, the scope of the request

for “all records reflecting communications” plainly covered parts of email communications that

were in the form of an attachment. GSA’s blinkered literalism, distinguishing emails from email

attachments, is at odds with the agency’s “duty to construe a FOIA request liberally.” PETA,

745 F.3d at 540 (quoting Nation Magazine, 71 F.3d at 890).

       Moreover, GSA’s precise reasoning for excluding email attachments from the scope of its

search and production, citing the lack of express request for email attachments, has been

expressly rejected by this Court. See, e.g., Coffey v. Bureau of Land Mgmt., 277 F. Supp. 3d 1,

7–9 (D.D.C. 2017) (holding that a request for “all emails” reasonably encompassed attachments

to responsive emails, particularly where the emails make specific reference to the attachments);

Bagwell v. U.S. Dep’t of Justice, No. 15-CV-0531, 2018 WL 1440177, at *1–2 (D.D.C. Mar. 22,

2018) (describing that agency’s search for “any and all [responsive] records” as naturally

encompassing both “emails (and attachments)”); Leopold v. Nat’l Sec. Agency, 196 F. Supp. 3d

67, 70, 76 (D.D.C. 2016) (requiring the Department of Justice’s Office of Legal Counsel to “to

search the email files of departed OLC attorneys, as well as any attachments to those emails” as

part of a search for “any and all [responsive] memoranda and legal opinions” (alteration

adopted)); accord Energy Future Coal. v. OMB, 200 F. Supp. 3d 154, 163 (D.D.C. 2016)

(approving production schedule in response to FOIA request that “exclude[d] attachments to

emails from the search for responsive documents, without prejudice to Plaintiffs’ right to receive



                                                 14
within 60 days the responsive attachments, subject to applicable FOIA exemptions”); cf. Gilman

v. U.S. Dep’t of Homeland Security, 32 F. Supp. 3d 1, 21–24 (D.D.C. 2017) (holding that

production of email attachments in response to FOIA request was not required where parties had

agreed to limit production of emails to the same production the agency had made in previous

litigation, which production had not included email attachments).

         Indeed, as in Coffey, emails produced to the plaintiff refer to attachments. See Pl.’s

Reply at 5 (listing seven emails that described or referred to attachments). Thus, even without “a

per se rule that an email and its attachment must be treated as a single record,” Coffey, 277 F.

Supp. 3d at 8, the attachments to already-produced emails appear manifestly part of the

“communications” between GSA and the PTT and, absent any agency explanation why not,

“belong together,” Parker v. U.S. Dep’t of Justice, Office of Prof’l Responsibility, 278 F. Supp.

3d 446, 452 (D.D.C. 2017).5 Even if the emails did not refer to attachments, however, the

plaintiff is correct that the “attachments themselves are independently responsive to [AO’s]

request because they were communicated between GSA and” the PTT. Pl.’s Opp’n at 9 n.1.

         Accordingly, the plaintiff is entitled to summary judgment regarding GSA’s failure to

produce attachments to responsive emails. GSA is directed to produce promptly to the plaintiff

any attachments to the already-produced emails, unless the agency provides a detailed

justification explaining why the attachment, in full or part, is exempt.

         C. GSA’S WITHHOLDINGS ARE NOT ADEQUATELY SUPPORTED

         GSA withheld information under FOIA Exemptions 5 and 6, but for the reasons set out

below, fails to provide adequate support for these withholdings.


5
         GSA relies on a single case, Am. Chemistry Council, Inc. v. U.S. Dep’t of Health & Human Servs., 922 F.
Supp. 2d 56, 62 (D.D.C. 2013), to justify withholding of email attachments, Def.’s Opp’n at 5, but this reliance is
wholly misplaced since the issue of whether email attachments should be included within the scope of a FOIA
request seeking “all records reflecting communications” is simply not addressed in this case.

                                                         15
         1.       GSA’s Explanation For Invocation of Exemption 5 Is Insufficient

         GSA indicates that nearly 2,000 pages contain redactions under Exemption 5 as protected

by attorney-client privilege. Revised Vaughn Index at 1, 4–6. The plaintiff argues that GSA has

provided insufficient, and in some cases no, justification for these Exemption 5 redactions. Pl.’s

Reply at 10–11.6 As support, the plaintiff points to “a review of the newly produced records

which GSA had previously withheld under Exemption 5” as “creating serious doubts about

whether GSA has been applying the appropriate standard for its Exemption 5 assertions more

generally.” Id. at 14. GSA counters Exemption 5 has been properly invoked “based on the

attorney-client privilege” to withhold “internal GSA communications exchanged between GSA

staff and GSA attorneys.” Def.’s Opp’n at 9.

         FOIA’s Exemption 5 applies to “inter-agency or intra-agency memorandums or letters

that would not be available by law to a party other than an agency in litigation with the agency.”

5 U.S.C. § 552(b)(5). Two conditions must be met for a record to qualify for withholding under

this exemption: “[1] its source must be a Government agency, and [2] it must fall within the

ambit of a privilege against discovery under judicial standards that would govern litigation

against the agency that holds it.” U.S. Dep’t of Interior v. Klamath Water Users Protective

Ass’n, 532 U.S. 1, 8 (2001); see also Nat’l Inst. of Military Justice v. U.S. Dep’t of Def., 512 F.3d

677, 680 & n.4 (D.C. Cir. 2008). The attorney-client privilege is a proper basis for an agency to

invoke Exemption 5. Nat’l Ass’n of Criminal Def. Lawyers v. U.S. Dep’t of Justice Exec. Office




6
          The plaintiff’s suggested remedy of in camera review of the documents at issue, Pl.’s Reply at 14, is
rejected at this juncture. The D.C. Circuit has explained that “in camera review is generally disfavored. It is ‘not a
substitute for the government’s obligation to justify its withholding in publicly available and debatable documents.’”
PHE, Inc. v. U.S. Dep’t of Justice, 983 F.2d 248, 253 (D.C. Cir. 1993) (quoting Schiller v. NLRB, 964 F.2d 1205,
1209 (D.C. Cir. 1992)).

                                                         16
for U.S. Attys. & U.S. Dep’t of Justice, 844 F.3d 246, 249 (D.C. Cir. 2016) (citing Coastal States

Gas Corp. v. U.S. Dep’t of Energy, 617 F.2d 854, 862 (D.C. Cir. 1980)).

       The attorney-client privilege applies to a “confidential communication between attorney

and client if that communication was made for the purpose of obtaining or providing legal advice

to the client.” In re Kellogg Brown & Root, Inc., 756 F.3d 754, 757 (D.C. Cir. 2014); see also In

re Lindsey, 158 F.3d 1263, 1270 (D.C. Cir. 1998). For the attorney-client privilege to apply, the

communications must have occurred “for the purpose of securing primarily either (i) an opinion

on law or (ii) legal services or (iii) assistance in some legal proceeding.” In re Grand Jury, 475

F.3d 1299, 1304 (D.C. Cir. 2007) (emphasis added) (internal quotation marks omitted). Thus, in

the FOIA context, information withheld by the agency based on attorney-client privilege must be

“information . . . [that] was communicated to or by an attorney as part of a professional

relationship” where the agency can “demonstrate[] that the information is confidential. If the

information has been or is later shared with third parties, the privilege does not apply.” Mead

Data Cent., Inc. v. U.S. Dep’t of Air Force, 566 F.2d 242, 253 (D.C. Cir. 1977) (footnote

omitted); see also Coastal States, 617 F.2d at 863 (stating that an agency must “demonstrate a

fundamental prerequisite to assertion of the privilege: confidentiality both at the time of the

communication and maintained since”).

       At the outset, GSA concedes that, based on Justice Department guidance, “transition

teams are considered nonagencies for purposes of the FOIA,” Second Lewis Decl. ¶ 4, meaning

that Exemption 5 cannot apply to any communications between GSA and the PTT, see Klamath,

532 U.S. at 9, 12 (“[T]he first condition of Exemption 5 is no less important than the second; the

communication must be ‘inter-agency or intra-agency’ . . . [and] [t]here is . . . no textual

justification for draining the first condition of independent vitality” (quoting 5 U.S.C. §



                                                 17
552(b)(5))). Thus, to the extent that GSA relied on under Exemption 5 to withhold any

communications between GSA and the PTT—and the plaintiff notes at least three examples,

Pl.’s Cross-Mot, Attach. 3, Decl. of Cerissa Cafasso, Attorney, AO (Dec. 22, 2017) (“Cafasso

Decl.”) ¶ 15, ECF No. 14-3, though those three pages have since been produced without

Exemption 5 redactions, Second Cafasso Decl. ¶¶ 6–8—it must produce the withheld material to

the plaintiff.

        In its Revised Vaughn Index, GSA clarified that “[p]ortions of internal communications

sent by GSA attorneys to GSA employees providing legal opinions and guidance based on

questions and information provided by GSA employees,” were withheld. Revised Vaughn at 1,

4–6. Plainly, as the plaintiff correctly observes, the attorney-client privilege “does not protect a

communication simply because an attorney was involved.” Pl.’s Opp’n at 27. More is necessary

for this privilege to attach, including that the communication was and remains confidential, see

Coastal States, 617 F.2d at 863, and that the communication had a primary purpose of obtaining

or providing legal advice, see In re Kellogg Brown & Root, Inc., 756 F.3d at 757. GSA fails

adequately to show these prerequisites for the attorney-client privilege.

        GSA does not assert or “demonstrate” that the communications were, and remain,

confidential. See Coastal States, 617 F.2d at 863. While GSA’s description of the withheld

material as “internal communications” suggests confidentiality, GSA has not met its burden of

“demonstrat[ing] . . . confidentiality both at the time of the communication and maintained

since.” Id. Moreover, GSA has also failed to establish that the “advice given [was]

predominantly legal . . . in nature.” Boca Investerings P’ship v. United States, 31 F. Supp. 2d 9,

11–12 (D.D.C. 1998) (quoting North Am. Mortgage Investors v. First Wisconsin Nat’l Bank, 69

F.R.D. 9, 11 (E.D. Wis. 1975)).



                                                 18
       The plaintiff provides two compelling examples raising significant questions about

GSA’s reliance on the attorney-client privilege for withholdings. In the first example, an

employee of the World War I Centennial Commission, named “Chris,” asked Tom Hodnett, a

GSA employee, via email, for “help get[ting] in direct contact with the GSA Transition Team,”

since other efforts to contact PTT had been unsuccessful, including an effort by GSA’s Neil

Skidmore to “pass [the Commission’s] request to whoever it is with whom he is talking on the

transition team . . . .” Cafasso Decl., Ex. 2, Email to GSA’s Tom Hodnett (Jan. 4, 2017), ECF

No. 14-3 at 49. Hodnett forwarded that request to Seth Greenfeld, a GSA Senior Assistant

General Counsel, whose response was then forwarded to Neil Skidmore, with the explicit

statement that “[Greenfeld] gave me some information that I passed along to Chris.” Id. at 48,

Email from GSA’s Tom Hodnett to GSA’s Neil Skidmore (Jan. 4, 2017). GSA has withheld the

GSA attorney’s response as privileged, despite the fact that this email chain indicates that the

attorney’s “information” was relayed to a third party. In this context, the plaintiff rightly asks:

“How was Mr. Hodnett’s first inquiry considered a solicitation of legal advice? What is

confidential about a GSA employee relaying an inquiry from the PTT? If Mr. Hodnett passed on

to a third party the information Mr. Greenfeld gave him, how is it still protected by privilege?”

Pl.’s Reply at 13. GSA provides no answers to these obvious questions about whether the

attorney-client privilege was properly invoked by GSA.

       In a second example, Neil Skidmore, a non-lawyer GSA employee, forwarded to two

GSA attorneys an email from a PTT member asking whether GSA had a centralized list of all

Executive Orders directed to GSA, and Greenfeld’s response to the forwarded email is redacted

under Exemption 5. Cafasso Decl., Ex. 2 at 18, Email from GSA’s Seth Greenfeld to GSA’s

Neil Skidmore and GSA’s Lennard Loewentritt (Jan. 5, 2017). Skidmore’s email asking for a



                                                 19
list of Executive Orders does not appear aimed at “securing primarily either (i) an opinion on law

or (ii) legal services or (iii) assistance in some legal proceeding.” In re Grand Jury, 475 F.3d at

1304 (internal quotation marks omitted). While the PTT request simply inquires about the

availability of a convenient resource in the form of a list of relevant Executive Orders, according

to GSA’s Revised Vaughn Index, Greenfeld’s response email “provid[ed] legal opinions and

guidance” and contained “legal guidance.” Revised Vaughn at 1. Information about the

availability of a resource list, even if provided by an attorney, falls far afield of the provision of

legal advice necessary for the attorney-client privilege to attach. Boca Investerings, 31 F. Supp.

2d at 11 (noting that an attorney “must not only be functioning as an advisor, but the advice

given must be predominately legal” for the attorney-client privilege to apply (quoting North Am.

Mortgage Investors, 69 F.R.D. at 11)). Moreover, given the context, to the extent that the GSA

attorney’s response regarding the availability of any list of pertinent Executive Orders was then

shared with the requesting PTT member, no privilege would apply.

        These examples undermine confidence that GSA has properly invoked the attorney-client

privilege to withhold material under Exemption 5. Indeed, more broadly, GSA has not

“describe[d] with sufficient particularity the nature of the legal issue or issues for which advice

was sought.” Ctr. for Biological Diversity v. U.S. Envtl. Prot. Agency, 279 F. Supp. 3d 121, 152

(D.D.C. 2017) (citing Coastal States, 617 F.2d at 862–63). Thus, its “brief justifications fail[] to

provide the Court with much of the information required to substantiate an attorney-client

privilege claim.” Citizens for Responsibility & Ethics in Washington v. U.S. Dep’t of Justice,

955 F.Supp.2d 4, 21 (D.D.C. 2013).

        Accordingly, the parties’ cross-motions for summary judgment with respect to the GSA’s

withholdings under Exemption 5 are denied. GSA may either produce the material withheld



                                                  20
under Exemption 5 or submit a fulsome explanation with sufficient information to assess

whether each redaction under Exemption 5 is properly withheld under the attorney-client

privilege.7

         2.       GSA Improperly Withheld Publicly Available Transition Team Members’
                  Names Under Exemption 6

         The plaintiff contends that the GSA improperly redacted the names of known PTT

members from the production because, in weighing those members’ privacy interest against “the

public’s interest in understanding the relationship between the PTT and the agency responsible

for both coordinating the transition and overseeing the Trump Organization’s leas[e] of the Old

Post Office building, the balance clearly favors disclosure.” Pl.’s Reply at 6.8 GSA insists that

its redactions under Exemption 6 are proper because the PTT members are not federal

employees, and that “the mere identity of these private individuals will not show what the

government is up to.” Def.’s Opp’n at 13. For the reasons explained below, GSA is, again,

wrong.

         At the outset, GSA misapprehends the standard for Exemption 6. In GSA’s view, even

though the names of the PTT members were made public—and, in fact, easily accessible on a

website—the members’ status as non-federal employees, standing alone, is sufficient to withhold

their names under Exemption 6. Second Lewis Decl. ¶ 4 (citing U.S. Dep’t of Justice, IX FOIA

Update, no. 4 (1988), for the proposition that PTT members are not federal employees for FOIA

purposes); see also Lewis Decl. ¶ 26 (stating that GSA used Exemption 6 because the PTT


7
          As noted above, at least twenty-nine redactions under Exemption 5 do not correspond to any entries on the
Revised Vaughn Index, see Second Cafasso Decl. ¶¶ 16–17, a deficiency GSA must correct if the material continues
to be withheld.
8
          The plaintiff does not dispute certain Exemption 6 redactions, namely: (1) “the redaction of the signatures
of Trump PTT members so long as the identity of the individual is otherwise clear from the face of the document or
is specifically disclosed in an accompanying Vaughn index”; (2) “individual, non-government email addresses”
where “the names of the individuals were either still identifiable on the face of the email or provided separately in an
accompanying Vaughn index”; or (3) “personal phone numbers.” Pl.’s Opp’n at 17 n.6.

                                                          21
members “are not federal government employees”).9 Contrary to GSA’s construction of FOIA’s

Exemption 6, neither the text nor relevant case law, permits, let alone requires, the automatic

withholding of non-federal employees’ names.10

         FOIA’s Exemption 6 exempts from disclosure “personnel and medical files and similar

files the disclosure of which would constitute a clearly unwarranted invasion of personal

privacy.” 5 U.S.C. § 552(b)(6). “‘Similar files’ include ‘detailed Government records on an

individual which can be identified as applying to that individual,’” Prison Legal News v.

Samuels, 787 F.3d 1142, 1146–47 (DC Cir. 2015) (quoting Judicial Watch, Inc. v. U.S. Dep’t of

Justice, 365 F.3d 1108, 1124 (D.C. Cir. 2004) (quoting U.S. Dep’t of State v. Wash. Post Co.,

456 U.S. 595, 602 (1982))), and encompass “not just files, but also bits of personal information,

such as names and addresses, the release of which would ‘create[] a palpable threat to privacy,’”

id. at 1147 (quoting Judicial Watch, Inc. v. Food & Drug Admin., 449 F.3d 141, 152 (D.C. Cir.

2006) (alteration in original) (quoting Carter v. U.S. Dep’t of Commerce, 830 F.2d 388, 391

(D.C. Cir. 1987))).

         The D.C. Circuit has explained that courts “follow a two-step process when considering

withholdings or redactions under Exemption 6.” Am. Immigration Lawyers Ass’n v. Exec. Office

for Immigration Review, 830 F.3d 667, 673 (D.C. Cir. 2016). Once the records at issue are

determined to be “similar files,” 5 U.S.C. § 552(b)(6), courts must take a second step “by


9
          The Revised Vaughn Index indicates that “GSA performed a balancing test and determined that any public
interest in the release of the names of private individuals here was not outweighed by the disclosure of that
information,” Revised Vaughn at 1–10, but this reasoning is absent from the agency affidavit, which, as indicated in
the text, states only that Exemption 6 was invoked because the PTT members “are not federal government
employees,” Lewis Decl. ¶ 26.
10
          The GSA does not even apply its incorrect interpretation of Exemption 6 with any consistency, despite its
affiant’s claim that his office follows that “practice for all other publicly known members of the public that are not
federal employees.” Second Lewis Decl. ¶ 4. The plaintiff notes that one email contains a list of PTT members “at
a number of agencies . . . but GSA has only redacted the names of those Trump PTT members at GSA.” Cafasso
Decl. ¶ 19; see also id. ¶ 20 (“The Communications Production contains emails where, in the span of a single email,
GSA has disclosed the names of some Trump PTT members and withheld others.”).

                                                         22
considering the significance of the privacy interest at stake,” U.S. Dep’t of State v. Ray, 502 U.S.

164, 175 (1991). This, in turn, requires “another two-step process” to determine first whether

“‘disclosure would compromise a substantial, as opposed to a de minimis, privacy interest,’” Am.

Immigration Lawyers Ass’n, 830 F.3d at 673–74 (D.C. Cir. 2016) (quoting Nat’l Ass’n of Home

Builders v. Norton, 309 F.3d 26, 33 (D.C. Cir. 2002)). “If no significant privacy interest is

implicated . . . FOIA demands disclosure.” Nat’l Ass’n of Retired Fed. Employees v. Horner,

879 F.2d 873, 874 (D.C. Cir. 1989). If a substantial privacy interest does exist, such finding

“does not conclude the inquiry; it only moves it along to the point where we can ‘address the

question whether the public interest in disclosure outweighs the individual privacy concerns.’”

Multi Ag Media LLC v. Dep’t of Agric., 515 F.3d 1224, 1230 (D.C. Cir. 2008) (quoting Norton,

309 F.3d at 35); Am. Immigration Lawyers Ass’n, 830 F.3d at 674 (explaining that the second

step is to “weigh the privacy interest at stake ‘against the public interest in the release of the

records’” (quoting Norton, 309 F.3d at 33)).

       The “‘basic purpose of [FOIA] . . . focuses on the citizens’ right to be informed about

what their government is up to,’” and so “information that ‘sheds light on an agency’s

performance of its statutory duties’ is in the public interest.” Multi Ag Media, 515 F.3d at 1231

(quoting U.S. Dep’t of Justice v. Reporters Comm. for Freedom of Press, 489 U.S. 749, 773

(1989)) (alterations in original). Indeed, “FOIA’s strong presumption in favor of disclosure is at

its zenith in this Exemption 6 analysis.” Jurewicz v. U.S. Dep’t of Agric., 741 F.3d 1326, 1332

(D.C. Cir. 2014) (internal citations and quotation marks omitted); see also Nat’l Archives and

Records Admin. v. Favish, 541 U.S. 157, 165–66 (2004) (noting the phrase “clearly

unwarranted” in Exemption 6 creates a higher bar for withholding responsive material than

Exemption 7(C)). Thus, the Exemption 6 analysis ultimately requires balancing the public and



                                                  23
privacy interests, and “unless the invasion of privacy is ‘clearly unwarranted,’ the public interest

in disclosure must prevail.” Ray, 502 U.S. at 177 (quoting 5 U.S.C. § 552(b)(6)); see also

Morley, 508 F.3d at 1127 (“Exemption 6’s requirement that disclosure be ‘clearly unwarranted’

instructs us to ‘tilt the balance (of disclosure interests against privacy interest) in favor of

disclosure.’” (quoting Wash. Post Co. v. U.S. Dep’t of Health and Human Servs., 690 F.2d 252,

261 (D.C. Cir. 1982))).

        Set against this binding guidance on the proper application of FOIA’s Exemption 6, GSA

stumbled in its application of Exemption 6 by automatically redacting the already-public names

of PTT members when the law requires far more to warrant withholding. Certainly, an

individual’s name constitutes “information that applies to a particular individual,” Lepelletier v.

FDIC, 164 F.3d 37, 46 (D.C. Cir. 1999), and therefore may be subject to protection under

Exemption 6, see Judicial Watch, Inc., 449 F.3d at 152 (“We have also read the [FOIA] statute to

exempt not just files, but also bits of personal information, such as names.”). The D.C. Circuit

has made clear, however, that Exemption 6 “does not categorically exempt individuals’ identities

because the privacy interest at stake may vary depending on the context in which it is asserted.”

Am. Immigration Lawyers Ass’n, 830 F.3d at 675 (quoting Judicial Watch, Inc., 449 F.3d at 153)

(internal quotation marks omitted) (alteration adopted); see also id. at 676 (“Because [the

agency] here sought to justify its withholding of . . . names in purely categorical, across-the-

board terms, it has not carried its burden to justify the Exemption 6 redactions.”). Whether

disclosure of an individual’s name “is a significant or a de minimis threat [to privacy] depends

upon the characteristic(s) revealed by virtue of being on the particular list, and the consequences

likely to ensue.” Horner, 879 F.2d at 877.




                                                   24
         GSA argues that PTT members “remain private citizens with no guarantee of

Government employment and, thus, enjoy some privacy interests in their identities,” Def.’s

Opp’n at 11, with “more than just a de minimis privacy interest in protecting their names from

disclosure,” Def.’s Mem. at 13. To bolster this argument, GSA offers only the speculation that

“[s]hould these individuals’ names be disclosed, they would be subject to unwarranted contacts

and solicitations about their knowledge about the documents or their participation in the FOIA

transactions.” Id.11 This concern about “unwarranted contacts” appears overblown, given the

public disclosure already made by PTT, which posted online the PTT members’ names, with

their associated employers and liaison role at PTT with GSA. See Cafasso Decl., Ex. 4

(providing list from the Trump PTT website, greatagain.gov, that names the PTT eight members

dedicated to GSA, accompanied by identification of their employers and status as volunteers or

compensated PTT employees), ECF No. 14-3 at 163–65. This publicly available information

could already facilitate the “unwarranted contacts” cited by the GSA, significantly undercutting

the significance of any privacy interest associated with release of the same PTT members’ names

in GSA-produced records. Moreover, further undermining GSA’s claim that these PTT

members’ names should be redacted, GSA attaches to its own summary judgment motion a GSA

email to the plaintiff stating that “the individuals listed on the greatagain.gov [s]ite are those who

were the members of the Agency Transition team in its entirety,” and then listing the eight

names, Def.’s Mot., Ex. D at 1, Email from GSA’s Duane Smith to AO’s Cerissa Cafasso (July

26, 2017), which names GSA acknowledges were publicly available, see Second Lewis Decl. ¶




11
       This speculative nature of this assertion is further demonstrated by the alteration of “would” to “could” in
GSA’s moving brief and subsequent opposition brief. Def.’s Opp’n at 12.

                                                         25
3.12 Notably, GSA’s argument is not supported in the agency affidavit, which merely notes that

“transition team members . . . are not federal government employees.” Lewis Decl. ¶ 26.

         GSA presses its position that the PTT members have a privacy interest in non-disclosure

of their names, citing the fact that courts have “protect[ed] from disclosure names that [an]

Administration considered, but did not appoint, to [a] commission,” Def.’s Opp’n at 12 (citing

Judicial Watch, Inc. v. Comm’n on U.S.-Pac. Trade & Inv. Policy, No. 97-0099, 1999 WL

33944413, at *11 (D.D.C. Sept. 30, 1999)), as well as the “identities of possible candidates for

Supreme Court vacancies,” id. (citing Voinche v. FBI, 940 F. Supp. 323, 330 (D.D.C. 1996)).

Those cases are inapposite, however, both because, as already noted, the PTT members’ names,

plus other identifying information, were made public by the Trump transition team on a publicly

accessible website, and because GSA fails to support the premise that service on a presidential

transition team is necessarily tantamount to applying for a federal job. Thus, any analogy of

transition team members to “unsuccessful [job] applicants,” Def.’s Opp’n at 12, is a stretch too

far.

        In short, GSA’s Exemption 6 redactions obscure which of the publicly-named PTT

members were referenced in, or included on, certain emails, even though those names are already

“out of the bag” and are no longer subject to a significant, protectable privacy interest. See Ray,

502 U.S. at 175; see also Lardner v. U.S. Dep’t of Justice, No. 03-180, 2005 U.S. Dist. LEXIS

5465, at *60 (D.D.C. Mar. 31, 2005) (finding Exemption 6 did not bar disclosure of names of

unsuccessful clemency applicants, given that the conviction itself was public, “it cannot be



12
         GSA’s affiant acknowledged that the PTT members’ names were public, Second Lewis Decl. ¶ 3, but
nonetheless GSA responded to the plaintiff’s Statement of Material Facts Not In Genuine Dispute, stating that the
agency lacks “sufficient knowledge to admit or deny” whether these PTT members’ names were publicly available
and “[t]o the extent a response is required, Defendant denies the allegation[],” Def.’s Response to Pl.’s SMF ¶ 7,
ECF No. 24-1. GSA is directed to provide the Court with a full explanation of this apparent discrepancy in its
submissions regarding whether PTT members’ names were publicly available.

                                                        26
thought that the information that the individual later was denied a pardon application adds much

additional embarrassment beyond the original conviction”). In other words, production of

unredacted emails reflecting PTT members’ names would not “constitute a clearly unwarranted

invasion of personal privacy,” 5 U.S.C. § 552(b)(6), and, consequently, these withholdings are

contrary to the permissible scope of Exemption 6.

       This analysis could stop here, but even crediting that PTT members retained some

measurable privacy interest in non-disclosure of their names in response to the plaintiff’s FOIA

request, the applicable legal standard requires an additional showing that GSA cannot meet.

More precisely, the public interest in disclosure militates strongly in favor of disclosure.

Contrary to GSA’s argument that disclosing PTT members’ names “will not show what the

government is up to, and thus are properly withheld under Exemption 6,” Def.’s Opp’n at 13,

presidential transitions are carried out pursuant to the Presidential Transitions Act of 1963, Pub.

L. No. 88-277 (codified as amended at 3 U.S.C. § 102 Note (2018)), and the operation of this

statute is clearly an appropriate focus of public interest and scrutiny. Indeed, GSA’s own

website states:

       The transfer of power from one administration to the next marks a significant moment in
       U.S. history. The Presidential Transition Acts of 1963 and 2015 give the General
       Services Administration (GSA) a prominent role in this process. They authorize the
       Administrator of GSA to provide the President-elect and the Vice-President-elect the
       services and facilities needed to assume their official duties.

GSA, PRESIDENTIAL TRANSITION (2017), https://www.gsa.gov/governmentwide-initiatives/

presidential-transition. Plainly, “information that ‘sheds light on an agency’s performance of its

statutory duties’ is in the public interest.” Multi Ag Media, 515 F.3d at 1231 (quoting Reporters

Comm. for Freedom of Press, 489 U.S. at 773).




                                                 27
       The plaintiff highlights the significant public interest in multiple facets of “know[ing]

who participated in transition efforts but also . . . to what extent each Trump PTT member

participated in the transition,” Pl.’s Opp’n at 22 (emphasis in original), including how this

information reveals (1) the manner in which “official representatives of President-Elect Trump

executed ‘the orderly transfer of the executive power’ in light of the ‘national interest’ that such

transitions ‘be accomplished so as to ensure continuity in the faithful execution of the laws and

in the conduct of the affairs of the Federal Government,’” Pl.’s Opp’n at 18–19 (quoting

Presidential Transition Act of 1963, Pub. L. No. 88-277, § 2, 78 Stat. 153, 153 (1964)); (2) “how

the transfer of power to the Trump Administration was undertaken” by GSA, Pl.’s Opp’n at 21;

and (3) “who is shaping federal decisions and policy,” Pl.’s Reply at 10. Additionally, the

plaintiff asserts “a public interest in shedding light on and weighing [President Trump’s]

conflicts of interest” given that his “financial interest in a government-owned property was the

source of significant ethical concern during the transition.” Pl.’s Opp’n at 21–22; see Cafasso

Decl., Exs. 6–11 (collecting news articles discussing ethics concerns raised by the Trump Hotel

lease), ECF No. 14-3 at 190–226.

       The Court agrees that “shed[ding] light on,” Multi Ag Media, 515 F.3d at 1231 (quoting

Reporters Comm. for Freedom of Press, 489 U.S. at 773), the actions of GSA and PTT members

working with GSA in carrying out the agency’s statutory duty during the presidential transition is

in the public interest, and that any privacy interest of PTT members in non-disclosure of their

names on communications with GSA is outweighed by that public interest in disclosure, see id.

at 1230–33; see also Ray, 502 U.S. at 177 (“[U]nless the invasion of privacy is ‘clearly

unwarranted,’ the public interest in disclosure must prevail.” (quoting 5 U.S.C. § 552(b)(6)));

Am. Immigration Lawyers Ass’n, 830 F.3d at 674 (rejecting an agency’s “across-the-board



                                                 28
redaction of all [] names from all responsive documents” even where, “given the information

already disclosed,” there was only “‘incremental value’ served by disclosing” names (quoting

Schrecker v. U.S. Dep’t of Justice, 349 F.3d 657, 661 (D.C. Cir. 2003))); Tokar v. U.S. Dep’t of

Justice, Civ. No. 16-2410, 2018 U.S. Dist. LEXIS 52947, at *32–33 (D.D.C. March 29, 2018)

(finding Exemption 6 did not protect from disclosure names of nominees not selected to be

corporate monitors and the names of Department of Justice (“DOJ”) employees or private

attorneys making submissions to DOJ since “the release of even this small amount of

information will serve the public interest, to an extent that outweighs the candidates for these

lucrative positions’ interest in keeping their identities secret”); Gilman, 32 F. Supp. 3d at 18

(concluding Exemption 6 did not authorize withholding of names and addresses of private citizen

landowners in email communications with U.S Customs and Border Protection (“CBP”) about

construction of wall along the U.S.-Mexico border since public interest in “how CBP negotiated

with private citizens regarding the planning and construction of the border wall . . . outweighs

the implicated privacy interest”).

       Accordingly, the plaintiff is entitled to summary judgment as to the redactions, under

Exemption 6, of PTT members’ names, and GSA is directed to produce unredacted copies of the

pages at issue.

IV.    CONCLUSION

       For the foregoing reasons, GSA’s motion for summary judgment is denied and the

plaintiff’s cross-motion for summary judgment is granted in part and denied in part.

Specifically, the plaintiff is granted summary judgment with respect to GSA’s failure to produce

attachments to responsive emails; GSA’s withholding, under Exemption 5, of information shared

with the PTT or other non-federal agency entities; and GSA’s withholdings of the PTT members’



                                                 29
names under Exemption 6. The plaintiff’s cross-motion for summary judgment is denied,

without prejudice, with respect to the adequacy of GSA’s search, and to information withheld

under Exemption 5 and the attorney-client privilege.

       GSA is directed to: (1) submit, within twenty days of the issuance of the Order

accompanying this Memorandum Opinion, an explanation of the apparent discrepancy between

GSA’s affiant’s acknowledgement that the PTT members’ names were public, Second Lewis

Decl. ¶ 3, and GSA’s response to the plaintiff’s Statement of Material Facts Not In Genuine

Dispute, which response stated that the agency lacks “sufficient knowledge to admit or deny”

whether PTT members’ names were public and “[t]o the extent a response is required, Defendant

denies the allegation[],” Def.’s Response to Pl.’s SMF ¶ 7, ECF No. 24-1; (2) either, as directed

supra in Part III.A, conduct, within thirty days of the issuance of the Order accompanying this

Memorandum Opinion, an appropriate search and produce responsive, non-exempt records on a

monthly rolling basis beginning no more than thirty days after completing its search, or properly

justify its search; and (3) produce to the plaintiff, within forty-five days of the issuance of the

Order accompanying this Memorandum Opinion: (a) non-exempt attachments to responsive

emails; (b) responsive records previously withheld under Exemption 5 that have been shared

with the PTT or other non-federal agency entities; (c) responsive records previously withheld

under Exemption 5 and the attorney-client privilege, or a supplemental Vaughn Index fully

justifying any such withholding; and (d) information previously withheld under Exemption 6

pertaining to PTT members’ names. Within forty-five days of issuance of the Order

accompanying this Memorandum Opinion, the parties shall submit a joint status report advising

the Court whether any disputes remain between the parties and, if so, a proposed schedule to

resolve any remaining issues in this case.



                                                  30
An appropriate Order accompanies this Memorandum Opinion.



Date: May 3, 2018

                                        __________________________
                                        BERYL A. HOWELL
                                        Chief Judge




                                   31